DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Claims
	Claims 1-20 are pending in the instant application. Claims 5-6 and 17-19 are withdrawn for being directed towards a non-elected species. Claims 6 and 18-19 are withdrawn for being directed towards a non-elected species, although their claim status modifier does not indicate as such. Claims 1-4, 7-16, and 20 are being examined. 

Election/Restrictions
Applicant’s election without traverse of Species A, pH value as recited in claims 3, 4 and 16 in the reply filed on April 7, 2022 is acknowledged. 
Claims 5-6 and 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 7, 2022.

Priority
This application does not claim priority to any other application. 

Information Disclosure Statement
	The information disclosure statements filed on October 22, 2019; July 17, 2020; October 14, 2020; June 17, 2021; September 9, 2021; October 11, 2021; and March 1, 2022 all comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. All references were considered. 

Specification
The use of the term Velcro®, which is a trade name or a mark used in commerce, has been noted in this application, for example on page 13, paragraph 0060. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 8 and 12 are objected to because of minor grammatical informalities. 
Claim 8 recites “wherein the base layer include one or more microcontrollers”, which is grammatically incorrect for subject verb mismatch of layer and include. It is suggested that claim 8 be amended to recite “wherein the base layer includes one or more microcontrollers”. 
Claim 12 recites “wherein the microorganisms secretes a chemical”, which is grammatically incorrect for subject verb mismatch of microorganisms and secretes. It is suggested that claim 12 be amended to recited “wherein the microorganisms secrete a chemical”. 
Appropriate correction is required. 
Claim 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-4, 7-10, 15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “a base layer; an intermediate layer … and a microbial layer”, which is interpreted to define three distinct layers. Claim 1 further recites the limitation “wherein the cavities receive the microbial mediums”, which is interpreted to mean the intermediate layer and microbial layer are integrated into a single layer. Thus, it is unclear whether the insole member comprises 2 layers or 3 layers. It is further unclear what is meant by the word “receive” in the context of microbial mediums. Receive can be interpreted to mean that the cavities are empty and can be filled with microbial mediums at a later time. Receive can also be interpreted to mean that the cavities are intended to “house” the microbial mediums during manufacture and are not replaceable. Thus, it is unclear how the cavities receive the microbial mediums of the microbial layer. 
	Claims 2-4 and 7-10 are rejected for depending from rejected claim 1 but failing to remedy the indefiniteness therein. 
	Claim 15 recites “measuring a value associated with the microbial encapsulation”. The types of values that could be measured are very diverse and unrelated, including: viscosity, density, metabolic rate, microbe viability, ion concentration, temperature, pH, conductivity, resistivity, which each require a separate and unrelated means of measuring, making it difficult to determine the metes and bounds of the claimed invention. Therefore, this claim is indefinite. 
Claim 20 recites the phrase “wherein the microbial layer”. There is no previous recitation of a microbial layer. It is unclear whether the microbial layer is referring to the previously recited microbial component, or to the previously recited top layer or bottom layer. There is insufficient antecedent basis for the limitation “the microbial layer”. 
	Claim 20 recites the phrase “is positioned with the at least one cell”. It is unclear whether the preposition “with” is intended to mean “in proximity to” or “within” the at least one cell, making it unclear where the metes and bounds are of the claimed invention. Therefore, this claim is indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-12, 15-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Catenacci, (“These new shoes designed by Puma and MIT Lab can tell how you’re feeling”, CNBC news article, published June 6, 2018, https://www.cnbc.com/2018/06/05/puma-mit-shoes-can-breathe.html) (see PTO-892).  
Regarding claim 1, Catenacci teaches a shoe containing a deep learning insole (relevant to article of footwear and insole member) (page 1, 2nd bullet point). Catenacci teaches that the deep learning insoles are made up of three layers (relevant to insole member) (page 2, 3rd paragraph; and Figure 1 below, video capture at 0:53). The top layer of the insole contains bacteria placed inside discrete crevices on the top layer of the insole (relevant to intermediate layer including a plurality of cavities, microbial layer including plurality of microbial mediums, and cavities receive microbial mediums) (page 2, 3rd paragraph; and Video at 0:53, see Figure 1 below). Catenacci includes an image of an insole showing a plurality of cavities filled with a medium containing bacteria (page 1, image). Catenacci further includes a 2:23 minute video, which depicts an insole comprising a base layer and an intermediate layer containing cavities. The cavities house bacteria contained within a medium that change and respond to sweat (see time points 0:53, 1:02, 1:10, and 1:16; shown as Figures 1-4 below). 

    PNG
    media_image1.png
    374
    697
    media_image1.png
    Greyscale

Figure 1: Multi-layered insole structure comprising a base layer containing microcontrollers, a cavitated circuit layer, and a microbial layer that fits into the cavities of the circuit layer  (screen capture at 0:53).

    PNG
    media_image2.png
    374
    697
    media_image2.png
    Greyscale

Figure 2: Microbial layer of insole (screen capture at 1:02)
 
	Regarding claim 2, Catenacci teaches that the bacteria output specific chemicals that cause pH and conductivity changes (relevant to biochemical property) in the sole in response to sweat (relevant to stimulus) (Video at 1:02, Figure 2 above). 
	Regarding claim 3, Catenacci teaches that the biochemical property is a change in pH or conductivity (Video at 1:02, see Figure 2 above). 
	Regarding claim 4, Catenacci teaches that the second layer of the sole contains a network of electrical circuits that can register the biochemical change. Catenacci does not explicitly teach that the electrical circuits are pH sensors, however Catenacci teaches that the biochemical change is pH. Therefore, it is inherent to the electrical circuits of Catenacci that they are capable of measuring the pH value of the microbial medium, and therefore pH sensors (Video at 1:10, see Figure 3 below).

    PNG
    media_image3.png
    1030
    1920
    media_image3.png
    Greyscale

Figure 3: Circuit layer capable of sensing biochemical changes (screen capture at 1:10)
  	
Regarding claim 8, Catenacci teaches that the insole contains a layer that has microcontrollers that receive signals from the network of electrical circuits. Catenacci further teaches that these microcontrollers digitize the signals and broadcast to a smart device for further analysis (Video at 1:10, see Figure 3 above; and Video at 1:16, see Figure 4 below). 

    PNG
    media_image4.png
    1030
    1920
    media_image4.png
    Greyscale

Figure 4: Microcontrollers capable of collecting and transmitting data to a smart device (screen capture at 1:16).

	Regarding claim 9, Catenacci teaches that electrical circuits are connected to microcontrollers (Video at 1:10, see Figure 3 above). 
	Regarding claim 10, Catenacci teaches that the microcontrollers digitize the signals and broadcast to a smart device for further analysis (Video at 1:16, see Figure 4 above). 
	Regarding claim 11, Catenacci teaches a shoe containing a deep learning insole (relevant to article of footwear and insole member). Catenacci teaches that a base layer includes 4 microcontrollers (relevant to plurality of microcontrollers) (Video at 1:16, see Figure 4 above). Catenacci teaches an upper layer having a number of crevices and bacteria and media contained within the crevices (relevant to plurality of cavities, and a plurality of microbial encapsulations include one or more microorganisms). 
	Regarding claim 12, Catenacci teaches that the bacteria output specific chemicals in response to what they sense (Video at 1:02, see Figure 2 above). 
	Regarding claim 15, Catenacci teaches an upper layer that registers the biochemical change in a network of electrical circuits which are connected to microcontrollers in a subsequent layer (Video at 1:10, see Figure 3 above). 
	Regarding claim 16, Catenacci teaches that the bacteria output specific chemicals that cause pH and conductivity change in the sole. Catenacci further teaches that the biochemical change is registered by the electrical circuits. Therefore, it is inherent that the electrical circuits would measure a pH value (Video at 1:02, see Figure 2 above; and Video at 1:10, see Figure 3 above). 
Regarding claim 20, Catenacci teaches a shoe containing a deep learning insole (relevant to article of footwear and insole member) (page 1, 2nd bullet point). Catenacci teaches that the deep learning insoles are made up of three layers (relevant to base component, intermediate component, and microbial component) (page 2, 3rd paragraph; and Video at 0:53, see Figure 1 above). The top layer of the insole contains bacteria placed inside discreet crevices on the top layer of the insole (relevant to intermediate component having at least one cell, microbial layer having a plurality of microbial mediums) (page 2, 3rd paragraph; and Video at 1:02 and 1:10, Figures 2 and 3 above). Catenacci includes an image of an insole showing a plurality of cavities filled with a medium containing microorganisms (relevant to microbial layer positioned with the at least one cell) (page 1, image). Catenacci further includes a 2:23 minute video, which depicts an insole comprising a base layer, and an intermediate layer containing cavities. The cavities house microorganisms sealed within encapsulated medium that change and respond to sweat (relevant to microorganisms are capable of biological activity when subjected to a stimulus) (see time points 0:53, 1:02, 1:10, and 1:16, shown as Figures 1-4 above). 
Thus, the noted instant claims are anticipated by Catenacci and are being rejected as being known in the art before the effective filing date of the instant application. 


Allowable Subject Matter
	Each of claims 1-4, 7-16 and 20 require an insole member comprising a microbial layer including a plurality of microbial mediums having one or more microorganisms therein. Prior to April 8, 2018, the prior art does not teach or suggest a motivation for including microorganisms in microbial medium within an insole member. 
	Claim 7 requires a microorganism that is responsive to a heat stimulus. Claims 13 and 14 require that the microorganisms secrete an organic acid in response to a stimulus, and further that the organic acid alters the biochemical state of the microbial encapsulation. Prior to April 8, 2018, the prior art does not teach or suggest a motivation for including heat-sensitive microorganisms that secrete organic acid within an insole member. 
An insole member comprising a microbial layer including a plurality of microbial mediums having one or more microorganisms therein is free of the prior art. 	

The closest prior art is Low et al. (“A Pressure-Redistributing Insole using Soft Sensors and Actuators”, 2015 IEEE International Conference on Robotics and Automation (ICRA), 2015, pp. 2926-2930). Low teaches a polymeric gel insole and insoles containing pressure sensors (p. 2928, Figure 5). The polymeric gel insoles contain cavities filled with gel (p. 2928, Figure 5). Low also teaches soft pneumatic actuators made of elastomeric material containing a pneumatic channel (p. 2927, C. Fabrication of Soft Pneumatic Actuators). 
However, Low does not teach the encapsulation of microorganisms in a microbial medium within cavities of the insole.  
	Hegde et al. (“A comparative review of footwear-based wearable systems”, Electronics, 2016, vol. 5, issue 3, 48) teaches embedding sensors and electronics in footwear, and a number of footwear-based wearable sensors and systems (abstract). Hegde teaches that these footwear systems can be used to collect and transmit data wirelessly to the internet (p. 21, section 3.2). 
Hedge does not teach footwear insoles containing encapsulated microorganisms contained in microbial medium. 
Conclusion
	No claims are allowed. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA MISHRA whose telephone number is (571) 272-6464. The examiner can normally be reached Monday - Friday 7:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W. Humphrey can be reached on (571) 272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA MISHRA/Examiner, Art Unit 1657                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636